Order entered November 8, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00914-CV

             RICHARD RALEY AND RALEY HOLDINGS, LLC, Appellants

                                             V.

   DANIEL K. HAGOOD, P.C. AND FITZPATRICK HAGOOD SMITH & UHL, LLP,
                                Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-00390-B

                                            ORDER
       Before the Court is court reporter Robin N. Washington’s November 7, 2018 request for

extension of time to file the record. We GRANT the motion and ORDER the reporter’s record

be filed no later than November 12, 2018.


                                                     /s/   DAVID EVANS
                                                           JUSTICE